Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 1 of 11 PageID #: 607



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG


ADAM JOEL MYERS, DDS, PLLC,
doing business as Pineview Dental
Care, and ADAM JOEL MYERS,

           Plaintiffs,

v.                                         Civ. Action No. 1:20-cv-148
                                                     (KLEEH)

CINCINNATI INSURANCE COMPANY,

           Defendant.



                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

     Pending before the Court is a Motion to Remand [ECF NO. 7].

Plaintiffs filed the Motion to Remand pursuant to 28 U.S.C. §§

1441 and 1446(a), and move to remand the case to the Circuit Court

of Monongalia County, West Virginia, alleging that Defendant has

failed to satisfy its burden of proving the $75,000.00 amount in

controversy requirement. For the reasons discussed herein, the

Motion is granted.

                         I.   PROCEDURAL HISTORY

     Plaintiffs’ Complaint was served on Defendant on July 2, 2020,

after being filed in the Circuit Court of Monongalia County, West

Virginia. [ECF No. 1-1]. On August 1, 2020, Defendant Cincinnati

Insurance Company (“Cincinnati Insurance”) timely filed a Notice
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 2 of 11 PageID #: 608
                     MEMORANDUM OPINION AND ORDER
          GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

of Removal from the Circuit Court. [ECF No. 1]. This Court sent a

First Order and Notice Regarding Discovery and Scheduling on August

4, 2020. [ECF No. 3]. Cincinnati Insurance filed a Motion to

Dismiss for Failure to State a Claim and Memorandum in Support on

August 10, 2020. [ECF No. 5, 6]. The instant Motion to Remand and

Memorandum in Support was filed by Plaintiffs Adam Joel Myers,

DDS,    PLLC   d/b/a   Pineview   Dental   Care   and   Adam   Joel   Myers

(“Plaintiffs”). [ECF No. 7]. Plaintiffs’ Motion to Stay Briefing

of Defendant’s Motion to Dismiss [ECF No. 8] pending the Motion to

Remand was filed and granted by Order [ECF No. 9]. Cincinnati

Insurance’s Response in Opposition to the Motion to Remand [ECF

No. 10] was filed on August 28, 2020, and Plaintiffs’ Reply [ECF

No. 12] was filed on September 4, 2020. The Amended Complaint was

filed on August 31, 2020. [ECF No. 11]. A Motion for Extension of

Time to File a Response to the Amended Complaint was filed [ECF

No. 13] and granted by Order on September 10, 2020. [ECF No. 14].

The Report of Rule 26(f) Planning Meeting was filed [ECF No. 15].

Thereafter, the Court stayed all deadlines pending the resolution

of the Motion to Remand by order entered on October 8, 2020. [ECF

No. 18].

                            II.   GOVERNING LAW

       When an action is removed from state court, the district court

must determine whether it has original jurisdiction over the

plaintiff’s claims. Kokkonen v. Guardian Life Ins. Co. of Am., 511

                                     2
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 3 of 11 PageID #: 609
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

U.S.   375,    377    (1994).       “Federal      courts      are        courts    of    limited

jurisdiction.        They        possess    only       that    power         authorized        by

Constitution and statute, which is not to be expanded by judicial

decree[.]” Id. (citations omitted). “Because removal jurisdiction

raises significant federalism concerns, we must strictly construe

removal jurisdiction.” Mulcahey v. Columbia Organic Chems. Co., 29

F.3d 148, 151 (4th Cir. 1994) (citation omitted).

       When a party seeks to remove a case based on diversity of

citizenship, that party bears the burden of establishing that “the

matter   in    controversy         exceeds       the   sum     or    value        of    $75,000,

exclusive of interests and costs, and is between citizens of

different states[.]” 28 U.S.C. § 1332. It is required that an

action “be fit for federal adjudication at the time the removal

petition is filed.” See 28 U.S.C. § 1441(a); Moffitt v. Residential

Funding Co., LLC, 604 F.3d 156, 159 (4th Cir. 2010) (quoting

Caterpillar      Inc.       v.   Lewis, 519       U.S.   61,        73    (1996)).       If   the

complaint does not contain a specific amount in controversy and

the defendant files a notice of removal, “the defendant bears the

burden of proving that the claim meets the requisite jurisdictional

amount,”      and    “the    court    may    consider         the    entire        record”     to

determine whether that burden is met. Elliott v. Tractor Supply

Co., No. 5:14CV88, 2014 WL 4187691, at *2 (N.D.W. Va. Aug. 21,

2014) (citation omitted).



                                             3
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 4 of 11 PageID #: 610
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

     If the action seeks declaratory or injunctive relief, the

amount in controversy is measured by the “value of the object of

the litigation.” Hunt v. Wash. State Apple Advert. Comm’n, 432

U.S. 333, 347 (1977). This is measured by “the pecuniary result to

either party which [a] judgment would produce.” Dixon v. Edwards,

290 F.3d 699, 710 (4th Cir. 2002) (quoting Gov’t Emps. Ins. Co. v.

Lally, 327 F.2d 568, 569 (4th Cir. 1964)).

     If the defendant sufficiently proves by a preponderance of

the evidence that the amount in controversy exceeds $75,000 and

the parties are diverse, then removal is proper. Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553–54 (2014).

“[A]bsent a binding stipulation signed by [the plaintiff] that he

will neither seek nor accept damages in excess of $75,000, the

Court must independently assess whether the defendant[] ha[s]

proven     by    a     preponderance       of    the     evidence      that

[the] . . . complaint seeks damages in excess of $75,000.” Virden

v. Altria Group, Inc., 304 F. Supp. 2d 832, 847 (N.D.W. Va. 2004).

The determination of whether the amount in controversy is satisfied

is left to the Court’s “common sense.” Mullins v. Harry’s Mobile

Homes, Inc., 861 F. Supp. 22, 24 (S.D.W. Va. 1994).



                            III. THE COMPLAINT

     Plaintiff Adam Myers is a licensed dental professional and

owner of Plaintiff Adam Joel Myers DDS, PLLC d/b/a Pineview Dental

                                     4
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 5 of 11 PageID #: 611
                     MEMORANDUM OPINION AND ORDER
          GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

Care, address for principal place of business at 1189 Pineview

Drive Suite A, Morgantown, WV 26505-2780. Compl., ECF No. 1-1, at

¶ 2. Cincinnati Insurance is an Ohio corporation with its primary

place of business located at 6200 S. Gilmore Road, Fairfield, Ohio

45014-5141. Id. ¶ 3.

     On March 16, 2020, in response to COVID-19, Governor Jim

Justice   declared      a    State   of   Emergency          in   the    State    of    West

Virginia. Id. ¶ 4. One week later, on March 23, 2020, Governor

Justice   issued     Executive       Order      No.    9-20,      declaring      that    all

individuals in West Virginia are subject to a stay-at-home order

and are directed to stay at home unless performing an essential

activity. Id. ¶ 6. Governor Justice thereafter issued Executive

Order   No.    16-20,       mandating     all    elective         medical       procedures

prohibited as of April 1, 2020. Id. ¶ 8.                          Elective procedures

included those which are not immediately medically necessary to

preserve the patient’s life or long-term health. Id. As a result

of Executive Order No. 16-20, Plaintiffs were forced to close their

business,     were   prohibited       access      to    the       business,      and    were

precluded from performing dental services. Id. ¶ 9. Because of

Plaintiffs’ business closure due to Executive Order No. 16-20,

Plaintiffs    incurred       extra    expenses        that    they      would    have    not

otherwise incurred and experienced a substantial loss of income.

Id. ¶ 10. Plaintiffs were forced to shut down the business and



                                           5
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 6 of 11 PageID #: 612
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

were prohibited from providing dental services for two months. Am.

Compl., ECF No. 11, at ¶ 63.

     At the time Governor Justice issued Executive Order No. 16-

20, Plaintiffs were insured by Cincinnati Insurance under Policy

Number ECP 025 60 06 (“Policy”). Compl., ECF No. 1-1, at ¶ 11.

This policy was effective in coverage July 1, 2017 to July 1, 2020.

Id. The policy was an “all perils” policy which included coverage

for all risks of loss unless specifically excluded. Id. ¶ 12.

     Plaintiffs also had a policy with Cincinnati Insurance for

Business Income and Extra Expense coverage. Id. ¶ 20. Plaintiffs

presented a claim to Cincinnati Insurance, which was denied on or

about   April   21,   2020.   Id.   ¶   36.   Plaintiffs   therefore   sued

Cincinnati Insurance in Monongalia County Circuit Court, alleging

breach of contract. In the Complaint, Plaintiffs request relief

for “all benefits they are contractually entitled to recover

pursuant to Cincinnati Insurance Company Policy, Policy No. ECP

025 60 06, and for compensatory and general damages, in an amount

within the jurisdiction of this Court to be determined by a jury,

for pre-judgment and post-judgment interest, attorney fees and

costs expended in this action, for any other specific or general

relief as may become apparent as this matter progresses, and such

other relief as this Court deems proper.” Id. 9–10; Am. Compl.,

ECF No. 11, at 12–13. Plaintiffs also claim damages in the form of

attorney fees, emotional distress, mental anguish, inconvenience,

                                        6
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 7 of 11 PageID #: 613
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

annoyance, humiliation, embarrassment, aggravation, fear, worry,

concern and anxiety. Notice of Removal, ECF No. 1, at ¶ 8; Compl.,

ECF No. 1-1, at ¶ 47; Am. Compl., ECF No. 11, at ¶ 71.



                                   IV.    DISCUSSION

     First, removal is timely, as the notice was filed on August

1, 2020, which is within 30 days of the date Cincinnati Insurance

first received notice of Plaintiffs’ Complaint served on July 2,

2020. 28 U.S.C. § 1446(b). As discussed herein however, Cincinnati

Insurance failed to prove by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00; therefore, the Court

GRANTS Plaintiffs’ Motion to Remand [ECF No. 7].

     A. Diversity Jurisdiction

     Both     parties    state     that    Plaintiffs’      principal    place   of

business     is   in   Morgantown,       West   Virginia.    Plaintiff    Pineview

Dental Care, as an LLC, is a citizen of every state in which its

owners or members are citizens. Gen. Tech. Applications, Inc., v.

Exro Ltda, 388 F.3d 114, 121 (4th Cir. 2004). Plaintiff Adam Joel

Myers   is    a   resident    of    Morgantown,     Monongalia    County,    West

Virginia. Cincinnati Insurance is an Ohio Corporation with a

principal     place     of   business      in   Fairfield,    Ohio.     Therefore,

complete diversity exists among the parties.



     B. Amount in Controversy

                                           7
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 8 of 11 PageID #: 614
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

     Cincinnati Insurance fails to prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. “When

no specific amount of damages is set forth in the complaint, the

defendant bears the burden of proving that the claim meets the

requisite   jurisdictional    amount.”    Elliott    v.   Wal-Mart    Stores,

Inc., No. 5:08CV30, 2008 WL 2544650, *1 (N.D.W. Va. 2008) (citing

Mullins v. Harry's Mobile Homes, Inc., 861 F. Supp. 22, 23 (S.D.W.

Va. 1994)).

     Plaintiffs argue that Cincinnati Insurance failed to quantify

Plaintiffs’ claims. This Court agrees. In fact, Plaintiffs do not

allege a monetary amount in the Complaint or Amended Complaint,

leaving the record completely devoid of evidence regarding the

amount in controversy requirement. While Cincinnati Insurance is

required to show by a preponderance of the evidence that this

action   meets   the   minimum   amount    in   controversy,    Cincinnati

Insurance repeats the damages that Plaintiffs claim, which include

substantial loss of business income, attorney fees, emotional

distress, mental anguish, inconvenience, annoyance, humiliation,

embarrassment,    aggravation,    fear,   worry,    concern   and    anxiety.

Notice of Removal, ECF No. 1, at ¶ 8; Compl., ECF No. 1-1, at ¶

47; Am. Compl., ECF No. 11, at ¶ 71. Cincinnati Insurance simply

refers to these allegations in the Complaint and states: “[g]iven

the spectrum of damages claims by Plaintiffs in their Complaint,

the amount in controversy reasonably exceeds $75,000.” Notice of

                                     8
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 9 of 11 PageID #: 615
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

Removal, ECF No. 1, at ¶ 9. Such bare allegations are insufficient

to prove by a preponderance of the evidence that Plaintiffs have

reached the $75,000.00 minimum. The Court further notes that

Cincinnati      Insurance      failed    to       attach       any     exhibit    remotely

describing      a    monetary       amount       at    stake     in    this     litigation.

Cincinnati Insurance, being the policy provider, likely has in its

possession   gross        receipts    from       Plaintiffs,          evidence   depicting

premiums per month, and other industry data that would be helpful

to the Court in determining any amount in controversy.                            None are

presented here to refute the remand request.                      While this Court is

required   to       use   “common    sense”       in    determining       the    amount   in

controversy,        see   Mullins,     861       F.    Supp.2d    at     847,    it   cannot

sufficiently predict the future without some evidentiary support.

Plainly, Defendant has failed to sustain its burden.

     Furthermore, although Plaintiffs may have alleged a “spectrum

of damages” in their Complaint and Amended Complaint, not all of

those damages are recoverable under the cause of action asserted.

“Except in extraordinary circumstances, such as a breach of a

promise to marry, compensatory damages for emotional distress

without an accompanying physical or economic loss cannot be awarded

in a contract action.”          Allen v. Smith, 368 S.E.2d 924, 927 (W.

Va. 1988) (citation omitted). Although Plaintiffs may have pleaded

their claim for damages broadly, the law of breach of contract

reigns such efforts in much more narrowly.                            This Court, again

                                             9
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 10 of 11 PageID #: 616
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

exercising the “common sense” standard, will not suspend that sense

to consider categories of damages ultimately unrecoverable as a

matter of law.

      Cincinnati Insurance also argues that Plaintiffs lodge a

declaratory judgment action against it. However, while Plaintiffs

received a denial in coverage letter from Cincinnati Insurance,

Plaintiffs filed the Complaint alleging breach of contract asking

the court for damages due to the substantial loss of business

income as well as extra expenses. Compl., ECF No. 1-1, at ¶ 10.

Plaintiffs’ Complaint and Amended Complaint make clear it brings

a breach of contract claim only, and therefore seek damages from

that breach, including compensatory and general damages, pre-

judgment and post-judgement interest, attorney fees and costs, and

other relief that may become apparent as the litigation progresses.

Id. 9–10; Am. Compl., ECF No. 11, at 12–13.

      While the Policy provides up to twelve months of coverage for

business income and extra expenses for covered claims, Plaintiffs

have pleaded a breach of contract claim only, and for relief for

a two-month time period. Am. Compl., ECF No. 11, at ¶ 63; Motion

to Remand, ECF No. 7, p. 5; Commercial Property Coverage Part

Declarations, ECF No. 1-2. Further, Plaintiffs make no bad faith

allegations against Cincinnati Insurance, nor do they allege gross

negligence    or   recklessness   substantiating     a   punitive   damages

award.

                                     10
Case 1:20-cv-00148-TSK Document 20 Filed 02/02/21 Page 11 of 11 PageID #: 617
                    MEMORANDUM OPINION AND ORDER
         GRANTING PLAINTIFFS’ MOTION TO REMAND [ECF NO. 7]

      Because   Cincinnati    Insurance    has    failed   to   prove   by   a

preponderance of the evidence that the amount in controversy

exceeds $75,000.00, the Court GRANTS Plaintiffs’ Motion to Remand.

[ECF No. 7].

                               V.    CONCLUSION

      For the reasons discussed above, the Motion to Remand is

GRANTED [ECF No. 7]. Defendant’s Motion to Dismiss [ECF No. 5] is

denied WITHOUT PREJUDICE as MOOT. This action is hereby REMANDED

to the Circuit Court of Monongalia County, West Virginia.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

      DATED: February 2, 2021



                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                     11
